CERTIORARI.
Judgment was rendered against the defendants below, on the report *Page 105 
of referees for $23 62. The defendants below prayed an appeal. The justice on application of the plaintiff below, granted a new trial, and without the request of either party, ordered the case to be heard by referees. They made a report on the second trial, and the justice entered judgment for a greater sum than that mentioned in the award.
                              Judgment and proceedings below reversed.